DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/ Arguments 
112(b) rejections. Applicant’s amendments overcome the 112(b) rejections. 
103 rejections. Applicant’s arguments with respect to amended independent claim 19 and the two new independent claims (all other claims have been cancelled) have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Gupta, P. M., Salpekar, M., & Tejan, P. K. (2018, January). Agricultural practices improvement using IoT enabled SMART sensors. In 2018 International Conference on Smart City and Emerging Technology (ICSCET) (pp. 1-5). IEEE (“Gupta”) in view of Dean (U.S. Patent Application Pub. No. 2016/0307373 A1). 

	Regarding claim 19: 
	Gupta teaches: a computer-implemented method (CIM) for use with land that includes an agricultural area (see sections I and II and Fig. 1) that is watered by an automated watering system (e.g. Fig. 1: smart sprinklers. See also Fig. 5, Section II.4 and III.2), the CIM comprising: 
	determining an operational portion of the agricultural area where the automated watering system is operating properly (see e.g. Section III.2 and III.3, smart sensors embedded in soil for measuring moisture level, this can determine portions of the area where the smart sprinklers are operating properly).
	Regarding the remaining features, consider the following. 
	In analogous art, Dean teaches: displaying, on an automated reality (AR) display device (e.g. para. 23 and 31, displaying augmented reality on google glass), an overlay image that indicates, to a viewer viewing the land through the AR display device, the operational portion of the agricultural area (see e.g. para. 31-32, overlaying an NDVI map to indicate water levels, nitrogen content, weed levels, etc. (i.e operational portion) of the agricultural area/field. See also Fig. 2-3).
	Accordingly, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have included the displaying aspect of Dean as part of the method taught by Gupta, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	That is to say, modifying Gupta to have included the above on a display on a display of an AR, per Dean, would have been obvious to one of ordinary skill in the art.  Both references are concerned with assessing, monitoring and controlling aspects of agricultural areas (e.g. Gupta, Sections II-III, and Dean, Figs. 2-3).   
	The prior art included each element recited in claim 19, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 25: 
Gupta teaches: a computer-implemented method (CIM) for use with land that includes an agricultural area (see sections I and II and Fig. 1) that is de-weeded by an automated de-weeding system (Fig. 6 and section III.3, de-weeded by drones for pest management; weeds are pests. See also Section II.4), the CIM comprising: 
determining an operational portion of the agricultural area where the automated de-weeding system is operating properly (see e.g. Fig. 1, Fig. 3 and related description, the sensor subsystem can provide data to determine portions where the de-weeding is operating properly. See also Section II.2, the sensor subsystem can give info to help making decisions re: pest management, in combination with III.3).
	Regarding the remaining features, consider the following. 
displaying, on an automated reality (AR) display device (e.g. para. 23 and 31, displaying augmented reality on google glass), an overlay image that indicates, to a viewer viewing the land through the AR display device, the operational portion of the agricultural area (see e.g. para. 31-32, overlaying an NDVI map to indicate water levels, nitrogen content, weed levels, etc. (i.e. operational portion) of the agricultural area/field. See also Fig. 2-3).
	Accordingly, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have included the displaying aspect of Dean as part of the method taught by Gupta, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	That is to say, modifying Gupta to have included the above on a display on a display of an AR, per Dean, would have been obvious to one of ordinary skill in the art.  Both references are concerned with assessing, monitoring and controlling aspects of agricultural areas (e.g. Gupta, Sections II-III, and Dean, Figs. 2-3).   
	The prior art included each element recited in claim 25, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 26: 
Gupta teaches: a computer-implemented method (CIM) for use with land that includes an agricultural area (see sections I and II and Fig. 1) that is controlled for pests by an automated pesticide system (Fig. 6 and section III.3, controlling pests via drones for pest management. See also Section II.4), the CIM comprising: 
determining an operational portion of the agricultural area where the automated pesticide system is operating properly (see e.g. Fig. 1, Fig. 3 and related description, the sensor subsystem can provide data to determine portions where the de-weeding is operating properly. See also Section II.2, the sensor subsystem can give info to help making decisions re: pest management, in combination with III.3);
In analogous art, Dean teaches: 
	displaying, on an automated reality (AR) display device (e.g. para. 23 and 31, displaying augmented reality on google glass), an overlay image that indicates, to a viewer viewing the land through the AR display device, the operational portion of the agricultural area (see e.g. para. 31-32, overlaying an NDVI map to indicate water levels, nitrogen content, weed levels, etc. (i.e. operational portion) of the agricultural area/field. See also Fig. 2-3).
	Accordingly, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have included the displaying aspect of Dean as part of the method taught by Gupta, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	That is to say, modifying Gupta to have included the above on a display on a display of an AR, per Dean, would have been obvious to one of ordinary skill in the art.  Both references are concerned with assessing, monitoring and controlling aspects of agricultural areas (e.g. Gupta, Sections II-III, and Dean, Figs. 2-3).   
	The prior art included each element recited in claim 26, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to augmented reality as it related to fields of agriculture and farming.
*   *   *   *   *
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  \he examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613